Citation Nr: 9900805	
Decision Date: 01/13/99    Archive Date: 01/22/99

DOCKET NO.  96-27 545A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUE

Entitlement to an increased evaluation for a low back 
disability, currently evaluated as 20 percent disabling.



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service



ATTORNEY FOR THE BOARD

M. Hannan, Associate Counsel


INTRODUCTION

The appellant had active service in the Air Force from May 
1980 to June 1984.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia.  During the pendency of the 
appeal, the RO increased the appellant's disability 
evaluation for the low back disability from 10 to 20 percent; 
however, it is presumed that she is seeking the maximum 
benefit allowed by law and regulation, and "it follows that 
such a claim remains in controversy where less than the 
maximum available benefit is awarded." AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  Therefore, the increased rating issue is 
as delineated on the title page of this decision.

The appellant has also indicated that she believes the 
medical evidence of record demonstrates that she suffers from 
depression related to her service-connected back disability.  
If she wishes to pursue a claim for service connection for 
depression secondary to the back disability, the appellant 
should contact the RO.


CONTENTIONS OF APPELLANT ON APPEAL

The appellant contends that her service-connected low back 
disability warrants a higher rating because of the severity 
of this condition.  She maintains that her lumbar spine 
symptoms are getting worse and that she has been greatly 
restricted in her activities due to low back pain.  
Therefore, she believes that a higher disability evaluation 
for her back condition is warranted.  The appellants 
representative joins her in these contentions.  



DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the appellant's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against an increased rating for the low back 
disability.


FINDINGS OF FACT

1.  All available, relevant evidence necessary, to the extent 
necessary, for disposition of the appellants appeal has been 
obtained by the RO.

2.  The appellants low back disability is currently 
manifested by subjective complaints of chronic low back pain 
with stiffness, weakness and decreased endurance, and 
objective medical evidence of normal posture; use of a TENS 
unit and pain medication; some tenderness in the lower lumbar 
region; some muscle spasm; normal muscle strength with no 
atrophy or weakness; intact sensory testing except for some 
decreased pinprick sensation; a limited range of lumbar spine 
motion; and pain on motion.  

3.  The level of disability produced by the appellants low 
back disability as objectively confirmed is consistent with 
moderate lumbosacral strain or moderate intervertebral disc 
syndrome, but not severe lumbosacral strain, severe 
intervertebral disc syndrome, severe limitation of motion, or 
unfavorable lumbar spine ankylosis.



CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 20 
percent for the appellants low back disability have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, Part 4, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a and Diagnostic Codes 5289, 5292, 5293, 5295 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellants increased rating claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, she 
has presented a claim which is plausible.  The evidence on 
file includes private medical records, VA medical records and 
reports of VA examinations, as well as reports of medical 
examinations associated with her job with the United States 
Postal Service (USPS).  All relevant facts have been properly 
developed and no further assistance is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107(a).  

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  38 C.F.R. Part 4.  
The higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  The Board notes that 
disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.  The 
provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight-bearing are also related 
considerations.

The appellants low back disability has been described as 
chronic low back pain with marked structural lumbar lordosis 
and discopathy in the L4-5 area; the RO has evaluated this 
disability under the provisions of Diagnostic Code 5293, 
intervertebral disc syndrome.  A 20 percent evaluation is 
currently assigned.

Under the rating criteria, a 20 percent evaluation is 
warranted for moderate limitation of motion of the lumbar 
spine and 40 percent evaluation is warranted for severe 
limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292.  A 20 percent evaluation is warranted 
for moderate intervertebral disc syndrome with recurring 
attacks and a 40 percent evaluation is warranted for severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 
5293.  For a lumbosacral strain, a 20 percent evaluation is 
warranted for muscle spasm on extreme forward bending, loss 
of lateral spine motion, unilateral, in a standing position 
and a 40 percent evaluation is warranted for a severe 
lumbosacral strain with listing of the whole spine, marked 
limitation of forward bending in a standing position, 
positive Goldthwaits sign, marked limitation of flexion in a 
standing position, loss of lateral motion with osteoarthritic 
changes or narrowing or irregularity of a joint space, or 
some of the above with abnormal mobility on forced motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5295.  

A 40 percent rating is warranted when there is favorable 
ankylosis of the lumbar spine and a 50 percent rating is 
warranted when there is unfavorable ankylosis of the lumbar 
spine under Diagnostic Code 5289.  A 60 percent rating is 
warranted when a low back disorder produces or more nearly 
approximates pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293.

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a 
current rating which accurately reflects all elements of 
disability, including the effects on ordinary activity.  38 
C.F.R. §§  4.1, 4.2, 4.10, 4.41.  Where, as in this case, 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
38 C.F.R. § 4.2 requires that the whole recorded history be 
reviewed to make a more accurate evaluation, the regulations 
do not give past medical reports precedence over current 
findings.  Francisco v. Brown,  7 Vet. App. 55, 58 (1994).  
The most current evidence of the present levels of 
disability includes the private medical reports dated from 
December 1992 to July 1994; VA medical treatment records 
from September 1994 to February 1998; reports from VA 
medical examinations conducted in October 1996, and June 
1998; and a medical examination conducted for USPS purposes 
in September 1993.

The appellant underwent a Department of Labor medical 
examination associated with her job at the USPS in September 
1993.  She complained of her low back feeling tired all of 
the time.  The examiner noted that x-rays of her lumbar spine 
revealed the vertebrae to be intact without any evidence of 
bony abnormality and that the disc spaces appeared to be 
reasonably well-preserved.  On physical examination, her back 
motion was limited by about 30% for flexion, extension and 
side bending without severe pain.  Straight leg raises were 
negative to 90 degrees, both sitting and supine, and these 
were accomplished without pain.  The appellant was able to 
walk on her heels and toes and demonstrated no motor or 
sensory loss.  Low back pain was observed on compression of 
the spine.  The examiner concluded that the appellant would 
be able to engage in at least medium work.

The evidence of record contains the records from a private 
physician who treated the appellant between December 1992 and 
July 1994.  These records indicate that the appellant was 
generally seen once or twice a month for low back pain.  She 
occasionally suffered from paraspinous muscle spasms, as well 
as lumbosacral tenderness.  Findings indicated that she was 
intact neurologically and she usually demonstrated full range 
of lumbar motion, but with pain at the extremes.  She 
received a trigger point injection in November 1993.  The 
last entry of record, dated in July 1994, indicates that the 
appellant had no appreciable paraspinal muscle spasm, but 
there was some generalized tenderness in the lower back area.  
Straight leg raises were negative and the appellant 
demonstrated a full passive range of motion of the back.  
Neurologic testing was intact.

The appellant underwent a VA medical examination in October 
1996.  She complained of constant pain in the middle of her 
back, with no relief from non-steroidal anti-inflammatory 
drugs (NSAIDs).  Standing was said to increase back pain and 
she complained of spasms in her low back.  The examiner noted 
that the appellant undressed and dressed with ease.  Physical 
examination revealed lordosis of the lumbar spine and some 
tenderness to palpation mildly along the lumbar vertebrae.  
No tenderness to the paraspinous muscles was elicited.  The 
appellants range of motion included 60 degrees of forward 
flexion, 20 degrees of extension, 25 degrees of right lateral 
flexion, 30 degrees of left lateral flexion and 20 degrees of 
rotation on each side.  She demonstrated 5/5 muscle strength 
and her deep tendon reflexes were 2+ in the lower 
extremities.  Radiographic examination revealed normal bony 
alignment with relatively well-maintained intervertebral 
spaces; mild narrowing at the L4-5 intervertebral space was 
suspected.  The clinical assessment was low back pain with 
moderate functional impairment. 

Review of the VA outpatient treatment records reveals that 
the appellant has been undergoing treatment for low back pain 
for some years; she has also received treatment for shoulder 
and ankle injuries.  More recently, in November 1997, an MRI 
of the appellants lumbar spine revealed degenerative disc 
disease at L5-S1, but no disc herniation or foraminal 
stenosis.  Examination in a VA orthopedic clinic in November 
1997 revealed negative straight leg raises bilaterally and 
the appellants motor testing was 5/5 in both lower 
extremities.  The appellant was referred that month to 
physical therapy for lumbar strengthening exercises.  Initial 
evaluation resulted in a negative physical examination, 
except for decreased range of motion of the lumbar spine to 
flexion and side bending, the left more than the right.  She 
was noted to wear a TENS unit occasionally.  

The appellant underwent another VA medical examination in 
June 1998.  She complained of pain and depression due to the 
low back disability.  She reported feelings of weakness, a 
lack of endurance and back stiffness.  She stated that the 
pain was alleviated by Motrin, analgesic balm and a TENS.  On 
physical examination, she was noted to have pain with flexion 
of the lumbar spine and with rotation to the right.  Flexion 
was 90 degrees with pain; extension 25 degrees (normal); 
right lateral bending 25 degrees with pain; and left lateral 
bending 25 degrees.  Range of motion of the lumbosacral area 
was noted to be limited by lack of endurance, stiffness and 
pain.  There was tenderness to palpation in the right lumbar 
spine area.  The appellants back musculature was normal; her 
posture was normal; her motor function and reflexes were 
normal; and generalized muscle weakness was absent.  Straight 
leg raises revealed pain on the right.  Decreased pinprick 
sensation was noted in the right leg below the knee in a 
stocking glove distribution.  

Other factors to consider are the degree of limitation of 
motion that the appellant has, which in this case is slight 
to moderate, and the degree of pain she has.  With increasing 
levels of pain, concomitantly increasing degrees of muscle 
spasm, weakness, atrophy, inability to function, and the 
like, are expected.  38 C.F.R. §§ 4.40, 4.45, 4.59.  In this 
case, chronic pain was reported and tenderness and spasms 
have been observed; however, no muscle atrophy or weakness 
has been demonstrated.  The appellant has consistently 
complained of chronic pain, and recent objective medical 
evidence did show findings of tenderness to palpation and 
limitation of motion and pain on motion was observed.  There 
is no radiographic evidence of disc herniation or foraminal 
stenosis and there is no clinical evidence of any 
radiculopathy.

Consideration has been given to assigning separate ratings 
under the various diagnostic codes.  It is concluded that 
such a result would violate the provisions of 38 C.F.R. 
§ 4.14, which prohibit the pyramiding.  It is the Boards 
reading of these provisions that the codes in question all 
contemplate limitations due to pain, orthopedic and 
neurologic, of the low back.  There is no entirely 
different function affected by the neurologic versus the 
orthopedic findings that would warrant a separate evaluation.  
See 38 C.F.R. § 4.55; Esteban v. Brown, 6 Vet. App. 259 
(1994).  The pain and functional limitations caused by the 
low back disorder are contemplated in the rating for moderate 
impairment that has been assigned.  Thus, 38 C.F.R. § 4.40, 
et seq. do not provide basis for the assigning of a separate 
or increased disability rating.  

Examining the evidence summarized above, and giving due 
consideration to the provisions regarding painful motion 
under 38 C.F.R. § 4.59 (see also DeLuca v. Brown, 8 Vet. App. 
202 (1995)), the most current medical evidence shows no 
objective evidence that severe low back impairment is 
demonstrated.  There have some back spasms observed and a 
trigger point injection has been given, but no medical 
findings of atrophy or loss of muscle strength or of symptoms 
compatible with sciatic neuropathy have been made.  As such, 
findings commensurate with pronounced or severe low back disc 
impairment under Diagnostic Code 5293 are not shown.  
Furthermore, no ankylosis of the lumbar spine has been 
demonstrated and therefore Diagnostic Code 5289 is not for 
application.  While the medical evidence does support a 
finding of slight to moderate limitation of motion under 
Diagnostic Code 5292, this would not result in a higher 
rating since the rating for moderate impairment under that 
Code is 20 percent.

The most current clinical evidence demonstrates no more than 
moderate, albeit painful, limitation of motion of the 
lumbosacral spine, with objective credible evidence of some 
associated muscle spasms, but not of sciatica, absent knee 
jerks, loss of lateral motion with osteo-arthritic changes, a 
positive Goldthwaites sign, listing of the whole spine to 
the opposite side, or any additional neurological 
symptomatology in order to warrant an evaluation in excess of 
20 percent under applicable diagnostic criteria.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5292, 5293, 5295.  As such, the 
Board does not find that the objective clinical evidence 
warrants an evaluation in excess of 20 percent due to 
functional impairment manifested by weakness or other related 
symptomatology of the appellant's low back, to include 
decreased endurance, excess fatigability, and incoordination.  
There is no competent credible evidence at this time 
suggesting that the appellants back disability produces more 
than moderate functional impairment so as to warrant a 
schedular evaluation in excess of 20 percent under 38 C.F.R. 
§  4.40 and § 4.45, or the applicable diagnostic codes.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 91, 93 (1992); Miller v. Derwinski, 2 
Vet. App. 578, 580 (1992).  The appellant's current low back 
symptomatology more nearly approximates the criteria 
indicative of a 20 percent schedular evaluation under 
Diagnostic Codes 5292 or 5295.  38 C.F.R. § 4.7.  There is no 
credible, competent evidence indicating a greater degree of 
functional loss attributable to the back disability than that 
commensurate with the assigned 20 percent rating.  Therefore, 
the regular schedular standards, with the 20 percent 
evaluation currently assigned, adequately compensate 
appellant for any adverse industrial impact caused by her 
back disability.

Since the preponderance of the evidence is against allowance 
of this issue, the benefit of the doubt doctrine is 
inapplicable.  38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to an increased rating in excess of 20 percent 
for the appellants low back disability is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
